741 N.W.2d 517 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Adam David MARKOS, Defendant-Appellee.
Docket No. 135387. COA No. 282211.
Supreme Court of Michigan.
December 5, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the December 4, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals as on leave granted, and we DIRECT that court to decide the case on an expedited basis. The motion for stay is GRANTED in part. We ORDER that the previously scheduled trial not occur until the completion of this appeal.
We do not retain jurisdiction.